 



Exhibit 10.1
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 1, 2006, by and
between ASSOCIATED MATERIALS INCORPORATED, a Delaware corporation (the
“Company”), and DANA R. SNYDER (the “Executive”).
W I T N E S S E T H :
WHEREAS, the Company desires to retain the services and employment of the
Executive on behalf of the Company, as Interim President and Chief Executive
Officer, and the Executive desires to obtain employment with the Company, upon
the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:
     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as Interim President and Chief
Executive Officer of the Company, and the Executive accepts such employment.
     2. Performance. The Executive will perform faithfully and to the best of
his ability and will devote his business time, energy, experience and talents to
the business of the Company necessary to discharge his responsibilities
hereunder (excluding periods of vacation or sick leave).
     3. Compensation and Benefits.
          (a) Salary. As compensation for his services hereunder the Company
shall pay the Executive a base salary, payable in equal installments in
accordance with the Company’s payroll procedures, at an annual rate of Six
Hundred Thousand Dollars ($600,000) (less applicable deductions and
withholdings).
          (b) Incentive Bonus. The Executive may be eligible for an incentive
compensation bonus, at the sole discretion of the Company’s Board of Directors.
          (c) Retirement, Medical, Dental and Other Benefits. The Executive
shall, in accordance with the terms and conditions of the applicable plan
documents and all applicable laws, be eligible to participate in the various
medical, dental and other employee benefit plans made available by the Company,
from time to time, for its executives. As an interim executive employee,
Executive shall not be eligible to participate in the Company’s 401(k)
Retirement Savings Plan.
     4. Compliance with Policies and Procedures The Executive agrees to comply
fully with all policies and procedures in effect for employees, including but
not limited to, all terms and conditions set forth in any employee handbook,
compliance manual and any other memoranda and communications applicable to you
pertaining to policies, procedures, rules and regulations.

 



--------------------------------------------------------------------------------



 



     5. Termination of Employment Nothing in this Agreement is intended to
create a fixed term of employment with the Company. Executive’s employment with
the Company is on an at will basis, meaning that the Company is free to
terminate Executive’s employment at any time, with or without cause, and with or
without notice, and that Executive will be free to resign from employment with
the Company at any time. If the Executive’s employment is terminated by the
Company or the Executive for any reason whatsoever, the Executive will receive
any salary that has been earned but unpaid up to the date of the Executive’s
termination (less applicable deductions and withholdings). The Executive will
not receive any additional payments whatsoever (whether a severance payment, any
additional salary, or otherwise).
     6. General.
          (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York, applicable to contracts executed and to be performed entirely within said
State.
          (b) Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.
          (c) Assignability. The Executive may not assign his interest or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Company and
its successors and assigns. Without limiting the foregoing and notwithstanding
anything else in this Agreement to the contrary, the Company may assign this
Agreement to, and all rights hereunder shall inure to the benefit of, any
subsidiary of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise.
          (d) Warranty by the Executive. The Executive represents and warrants
to the Company that the Executive is not subject to any contract, agreement,
judgment, order or decree of any kind, any restrictive agreement of any
character, that restricts the Executive’s ability to perform his obligations
under this Agreement or that would be breached by the Executive upon his
performance of his duties pursuant to this Agreement.
          (e) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct. Pursuit by
either party of any available remedy, either in law or in equity, or any action
of any kind, does not constitute waiver of any other remedy or action. Such
remedies are cumulative and not exclusive.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

              ASSOCIATED MATERIALS INCORPORATED
 
       
Date: July 3, 2006
  By:   /s/ D. Keith LaVanway
 
       
 
      D. KEITH LaVANWAY
VICE PRESIDENT, CFO
 
            DANA R. SNYDER
 
        Date: July 3, 2006   /s/ Dana R. Snyder      

3